Exhibit 10.1

 

--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT

 

Dated as of March 15, 2004

by and among

 

PINNACLE ENTERTAINMENT, INC.

BELTERRA RESORT INDIANA, LLC

BILOXI CASINO CORP.

BOOMTOWN, LLC

CASINO MAGIC CORP.

CASINO ONE CORPORATION

CRYSTAL PARK HOTEL AND CASINO DEVELOPMENT COMPANY, LLC

HP/COMPTON, INC.

LOUISIANA – I GAMING, A LOUISIANA PARTNERSHIP IN COMMENDAM

PNK (BOSSIER CITY), INC.

PNK (LAKE CHARLES), L.L.C.

PNK (RENO), LLC

 

and

 

LEHMAN BROTHERS INC.

BEAR, STEARNS & CO. INC.

DEUTSCHE BANK SECURITIES INC.

SG COWEN SECURITIES CORPORATION

UBS SECURITIES LLC

HIBERNIA SOUTHCOAST CAPITAL, INC.

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of March 15, 2004, by and among Pinnacle Entertainment, Inc., a Delaware
corporation (the “Company”), Belterra Resort Indiana, LLC, BILOXI CASINO CORP.,
Boomtown, LLC, Casino Magic Corp., Casino One Corporation, Crystal Park Hotel
and Casino Development Company, LLC, HP/Compton, Inc., Louisiana – I Gaming, a
Louisiana Partnership in Commendam, PNK (BOSSIER CITY), Inc., PNK (LAKE
CHARLES), L.L.C. and PNK (Reno), LLC (together with any new party to this
Agreement pursuant to Section 10(d) hereof, each a “Guarantor” and, together,
the “Guarantors” ) and Lehman Brothers Inc., Bear, Stearns & Co. Inc., Deutsche
Bank Securities Inc., SG Cowen Securities Corporation, UBS Securities LLC and
Hibernia Southcoast Capital, Inc. (each an “Initial Purchaser” and, together,
the “Initial Purchasers”), each of whom has agreed to purchase the Company’s
8 1/4% Senior Subordinated Notes due 2012 (the “Initial Notes”) pursuant to the
Purchase Agreement (as defined below).

 

This Agreement is made pursuant to the Purchase Agreement, dated February 27,
2004 (the “Purchase Agreement”), by and among the Company, the Guarantors and
the Initial Purchasers. In order to induce the Initial Purchasers to purchase
the Initial Notes, the Company and the Guarantors have agreed to provide the
registration rights set forth in this Agreement. The execution and delivery of
this Agreement is a condition to the obligations of the Initial Purchasers set
forth in Section 8 of the Purchase Agreement. Capitalized terms used herein and
not otherwise defined shall have the meaning assigned to them in the Indenture,
dated as of March 15, 2004, among the Company, the Guarantors and The Bank of
New York, as trustee, relating to the Initial Notes and the Exchange Notes (the
“Indenture”).

 

The parties hereby agree as follows:

 

SECTION 1. DEFINITIONS

 

As used in this Agreement, the following capitalized terms shall have the
following meanings:

 

Act: The Securities Act of 1933, as amended, and the rules and regulations of
the Commission promulgated thereunder.

 

Affiliate: As defined in Rule 144 of the Act.

 

Broker-Dealer: Any broker or dealer registered under the Exchange Act.

 

Business Day: Any day other than a Saturday, a Sunday or a day on which banking
institutions in the City of New York or at a place of payment are authorized by
law, regulation or executive order to remain closed.

 

Closing Date: The date hereof.

 

Commission: The Securities and Exchange Commission.

 

Consummate: An Exchange Offer shall be deemed “Consummated” for purposes of this
Agreement upon the occurrence of (a) the filing and effectiveness under the Act
of the Exchange Offer Registration Statement relating to the Exchange Notes to
be issued in the Exchange Offer,



--------------------------------------------------------------------------------

(b) the maintenance of such Exchange Offer Registration Statement continuously
effective and the keeping of the Exchange Offer open for a period not less than
the period required pursuant to Section 3(b) hereof and (c) the delivery by the
Company to the Registrar under the Indenture of Exchange Notes in the same
aggregate principal amount as the aggregate principal amount of Initial Notes
tendered by Holders thereof pursuant to the Exchange Offer.

 

Consummation Deadline: As defined in Section 3(b) hereof.

 

Effectiveness Deadline: As defined in Sections 3(a) and 4(a) hereof.

 

Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

Exchange Notes: The Company’s 8 1/4% Senior Subordinated Notes due 2012 to be
issued pursuant to the Indenture: (i) in the Exchange Offer or (ii) as
contemplated by Section 4 hereof.

 

Exchange Offer: The exchange and issuance by the Company of a principal amount
of Exchange Notes (which shall be registered pursuant to the Exchange Offer
Registration Statement) equal to the outstanding principal amount of Initial
Notes that are validly tendered and not withdrawn by such Holders in connection
with such exchange and issuance.

 

Exchange Offer Registration Statement: The Registration Statement relating to
the Exchange Offer, including the related Prospectus.

 

Filing Deadline: As defined in Sections 3(a) and 4(a) hereof.

 

Holders: As defined in Section 2 hereof.

 

Interest Payment Date: As defined in the Initial Notes and Exchange Notes.

 

Participating Broker-Dealer: Any Broker-Dealer that is the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) of Exchange Notes received in the
Exchange Offer.

 

Prospectus: The prospectus included in a Registration Statement at the time such
Registration Statement is declared effective, as amended or supplemented by any
prospectus supplement and by all other amendments thereto, including
post-effective amendments, and all material incorporated by reference into such
Prospectus.

 

Recommencement Date: As defined in Section 6(d) hereof.

 

Registration Default: As defined in Section 5 hereof.

 

Registration Statement: Any registration statement of the Company and the
Guarantors relating to (a) an offering of Exchange Notes pursuant to an Exchange
Offer or (b) the registration for resale of Transfer Restricted Securities
pursuant to the Shelf Registration Statement, in each case, (i) that is filed
pursuant to the provisions of this Agreement, (ii)

 

2



--------------------------------------------------------------------------------

including the Prospectus included therein, and (iii) including all amendments
and supplements thereto (including post-effective amendments) and all exhibits
and material incorporated by reference therein.

 

Rule 144: Rule 144 promulgated under the Act.

 

Shelf Registration Statement: As defined in Section 4 hereof.

 

Suspension Notice: As defined in Section 6(d) hereof.

 

Suspension Rights: As defined in Section 6(c)(i) hereof.

 

TIA: The Trust Indenture Act of 1939 (15 U.S.C. Section 77aaa-77bbbb) as in
effect on the date of the Indenture.

 

Transfer Restricted Securities: Each Initial Note until the earliest to occur of
(a) the date on which such Initial Note has been exchanged in the Exchange Offer
by a Person other than a Broker-Dealer for an Exchange Note entitled to be
resold to the public by the Holder thereof without complying with the prospectus
delivery requirements of the Act, (b) following the exchange by a Broker-Dealer
in the Exchange Offer of an Initial Note for an Exchange Note, the date on which
such Exchange Note is sold to a purchaser who receives from such Broker-Dealer
on or prior to the date of such sale a copy of the Prospectus contained in the
Exchange Offer Registration Statement, (c) the date on which such Initial Note
has been effectively registered under the Act and disposed of in accordance with
the Shelf Registration Statement (and the purchasers thereof have been issued
Exchange Notes) or (d) the date on which such Initial Note is distributed to the
public pursuant to Rule 144.

 

SECTION 2. HOLDERS

 

A Person is deemed to be a holder of Transfer Restricted Securities (each, a
“Holder”) whenever such Person owns Transfer Restricted Securities.

 

SECTION 3. REGISTERED EXCHANGE OFFER

 

(a) The Company and the Guarantors shall (i) cause the Exchange Offer
Registration Statement to be filed with the Commission no later than 60 days
after the Closing Date (such 60th day being the “Filing Deadline”), (ii) use all
commercially reasonable efforts to cause such Exchange Offer Registration
Statement to become effective no later than 150 days after the Closing Date
(such 150th day being the “Effectiveness Deadline”), (iii) in connection with
the foregoing, (A) file all pre-effective amendments to such Exchange Offer
Registration Statement as may be necessary in order to cause it to become
effective, (B) file, if applicable, a post-effective amendment to such Exchange
Offer Registration Statement pursuant to Rule 430A under the Act and (C) cause
all necessary filings, if any, in connection with the registration and
qualification of the Exchange Notes to be made under the Blue Sky laws of such
jurisdictions as are necessary to permit Consummation of the Exchange Offer, and
(iv) unless the Exchange Offer shall not be permitted by applicable law or
Commission policy (after the procedures set forth in Section 6(a)(i) below have
been complied with), upon the effectiveness of such Exchange Offer Registration
Statement, commence and Consummate the Exchange Offer. The

 

3



--------------------------------------------------------------------------------

Exchange Offer shall be on the appropriate form permitting (i) registration of
the Exchange Notes to be offered in exchange for the Initial Notes that are
Transfer Restricted Securities and (ii) resales of Exchange Notes by
Broker-Dealers that tendered into the Exchange Offer Initial Notes that such
Broker-Dealer acquired for its own account as a result of market-making
activities or other trading activities (other than Initial Notes acquired
directly from the Company or any of its Affiliates) as contemplated by Section
3(c) below.

 

(b) The Company and the Guarantors shall use all commercially reasonable efforts
to cause the Exchange Offer Registration Statement to be effective continuously,
and shall keep the Exchange Offer open for a period of not less than the minimum
period required under applicable federal and state securities laws to Consummate
the Exchange Offer; provided, however, that in no event shall such period be
less than 20 Business Days. The Company and the Guarantors shall cause the
Exchange Offer to comply with all applicable federal and state securities laws.
No securities other than the Exchange Notes shall be included in the Exchange
Offer Registration Statement. The Company and the Guarantors shall use all
commercially reasonable efforts to cause the Exchange Offer to be Consummated on
the earliest practicable date after the Exchange Offer Registration Statement
has become effective, but in no event later than 30 Business Days or longer, if
required by the federal securities laws, after the date on which the Exchange
Offer Registration Statement has become effective (such 30th day, or such later
date required by the federal securities laws, being the “Consummation
Deadline”).

 

(c) The Company shall include a “Plan of Distribution” section in the Prospectus
contained in the Exchange Offer Registration Statement and indicate therein that
any Broker-Dealer who holds Transfer Restricted Securities that were acquired
for the account of such Broker-Dealer as a result of market-making activities or
other trading activities (other than Initial Notes acquired directly from the
Company or any Affiliate of the Company), may exchange such Transfer Restricted
Securities pursuant to the Exchange Offer. Such “Plan of Distribution” section
shall also contain all other information with respect to such sales by such
Broker-Dealers that the Commission may require in order to permit such sales
pursuant thereto, but such “Plan of Distribution” shall not name any such
Broker-Dealer or disclose the amount of Transfer Restricted Securities held by
any such Broker-Dealer, except to the extent required by the Commission as a
result of a change in policy, rules or regulations after the date of this
Agreement. See the Shearman & Sterling no-action letter (available July 2,
1993).

 

Because such Broker-Dealer may be deemed to be an “underwriter” within the
meaning of the Act and must, therefore, deliver a prospectus meeting the
requirements of the Act in connection with its initial sale of any Exchange
Notes received by such Broker-Dealer in the Exchange Offer, the Company and
Guarantors shall permit the use of the Prospectus contained in the Exchange
Offer Registration Statement by such Broker-Dealer to satisfy such prospectus
delivery requirement. To the extent necessary to ensure that the Prospectus
contained in the Exchange Offer Registration Statement is available for sales of
Exchange Notes by Broker-Dealers, the Company and the Guarantors agree to use
all commercially reasonable efforts to keep the Exchange Offer Registration
Statement continuously effective, supplemented, amended and current as required
by and subject to the provisions of Sections 6(a) and (c) hereof and in
conformity with the requirements of this Agreement, the Act and the policies,
rules and regulations of the Commission as announced from time to time, for a
period of 180 days from the Consummation Deadline or such shorter period as will
terminate when all Transfer Restricted

 

4



--------------------------------------------------------------------------------

Securities covered by such Registration Statement have been sold pursuant
thereto. The Company and the Guarantors shall provide sufficient copies of the
latest version of such Prospectus to such Broker-Dealers, promptly upon request,
and in no event later than two Business Days after such request, at any time
during such period.

 

SECTION 4. SHELF REGISTRATION

 

(a) Shelf Registration. If (i) the Company and the Guarantors are not (A)
required to file the Exchange Offer Registration Statement or (B) permitted to
Consummate the Exchange Offer because the Exchange Offer is not permitted by
applicable law or Commission policy (after the Company and the Guarantors have
complied with the procedures set forth in Section 6(a)(i) below) or (ii) any
Holder notifies the Company prior to the 20th Business Day following
Consummation of the Exchange Offer that (A) such Holder, alone or together with
Holders who hold in the aggregate at least $1.0 million in principal amount of
Transfer Restricted Securities, was prohibited by law or Commission policy from
participating in the Exchange Offer, (B) such Holder may not resell the Exchange
Notes acquired by it in the Exchange Offer to the public without delivering a
prospectus and the Prospectus contained in the Exchange Offer Registration
Statement is not appropriate or available for such resales by such Holder or (C)
such Holder is a Broker-Dealer and holds Initial Notes acquired directly from
the Company or any of its Affiliates, then the Company and the Guarantors,
subject to the Suspension Rights set forth in Section 6(c)(i) below, shall:

 

(x) use all commercially reasonable efforts on or prior to 30 days after the
earlier of (i) the date as of which the Company determines that the Exchange
Offer Registration Statement will not be or cannot be, as the case may be, filed
as a result of clause (a)(i) above and (ii) the date on which the Company
receives the notice specified in clause (a)(ii) above (30 days after such
earlier date, the “Filing Deadline”), to file a shelf registration statement
pursuant to Rule 415 under the Act (which may be an amendment to the Exchange
Offer Registration Statement (the “Shelf Registration Statement”)), relating to
all Transfer Restricted Securities, and

 

(y) use all commercially reasonable efforts to cause such Shelf Registration
Statement to become effective on or prior to 90 days after the Filing Deadline
for the Shelf Registration Statement (such 90th day the “Effectiveness
Deadline”).

 

If, after the Company and the Guarantors have filed an Exchange Offer
Registration Statement that satisfies the requirements of Section 3(a) above,
the Company and the Guarantors are required to file and make effective a Shelf
Registration Statement solely because the Exchange Offer is not permitted under
applicable federal law (i.e., clause (a)(i)(B) above), then the filing of the
Exchange Offer Registration Statement shall be deemed to satisfy the
requirements of clause (x) above; provided that, in such event, the Company and
the Guarantors shall remain obligated to meet the Effectiveness Deadline set
forth in clause (y).

 

To the extent necessary to ensure that the Shelf Registration Statement is
available for sales of Transfer Restricted Securities by the Holders thereof
entitled to the benefit of this Section 4(a) and the other securities required
to be registered therein pursuant to Section 6(b)(ii) hereof, the Company and
the Guarantors shall use all commercially reasonable efforts to keep any Shelf
Registration Statement required by this Section 4(a) continuously effective,

 

5



--------------------------------------------------------------------------------

supplemented, amended and current as required by and subject to the provisions
of Sections 6(b) and (c) hereof and in conformity with the requirements of this
Agreement, the Act and the policies, rules and regulations of the Commission as
announced from time to time, for a period of at least two years (as extended
pursuant to Section 6(c)(i) or 6(d)) following the Closing Date, or such shorter
period as will terminate when all Transfer Restricted Securities covered by such
Shelf Registration Statement have been sold pursuant thereto or are no longer
Transfer Restricted Securities.

 

(b) Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder may include any of its Transfer Restricted
Securities in any Shelf Registration Statement pursuant to this Agreement unless
and until such Holder furnishes to the Company in writing, within 20 days after
receipt of a request therefor, the information specified in Item 507 or 508 of
Regulation S-K, as applicable, of the Act for use in connection with any Shelf
Registration Statement or Prospectus or preliminary Prospectus included therein.
No Holder shall be entitled to liquidated damages pursuant to Section 5 hereof
unless and until such Holder shall have provided all such information. Each
selling Holder agrees to promptly furnish additional information required to be
disclosed in order to make the information previously furnished to the Company
by such Holder not materially misleading and shall promptly supply such other
information as the Company may from time to time reasonably request.

 

SECTION 5. LIQUIDATED DAMAGES

 

Subject to the Suspension Rights referred to in Section 6(c)(i) below, if (i)
any Registration Statement required by this Agreement is not filed with the
Commission on or prior to the applicable Filing Deadline, (ii) any such
Registration Statement has not been declared effective by the Commission on or
prior to the applicable Effectiveness Deadline, (iii) the Exchange Offer has not
been Consummated on or prior to 30 Business Days after the Effectiveness
Deadline with respect to the Exchange Offer Registration Statement or (iv) any
Registration Statement required by this Agreement is filed and declared
effective but shall thereafter cease to be effective or usable for its intended
purpose (each such event referred to in clauses (i) through (iv), a
“Registration Default”), then the Company and the Guarantors hereby jointly and
severally agree to pay to each Holder affected thereby liquidated damages in an
amount equal to $0.05 per week per $1,000 in principal amount of Transfer
Restricted Securities held by such Holder for each week or portion thereof that
the Registration Default continues for the first 90-day period immediately
following the occurrence of such Registration Default. The amount of the
liquidated damages shall increase by an additional $0.05 per week per $1,000 in
principal amount of Transfer Restricted Securities with respect to each
subsequent 90-day period until all Registration Defaults have been cured, up to
a maximum amount of liquidated damages of $0.50 per week per $1,000 in principal
amount of Transfer Restricted Securities; provided that the Company and the
Guarantors shall in no event be required to pay liquidated damages for more than
one Registration Default at any given time. Notwithstanding anything to the
contrary set forth herein, (1) upon filing of the Exchange Offer Registration
Statement (and/or, if applicable, the Shelf Registration Statement), in the case
of clause (i) above, (2) upon the effectiveness of the Exchange Offer
Registration Statement (and/or, if applicable, the Shelf Registration
Statement), in the case of clause (ii) above, (3) upon Consummation of the
Exchange Offer, in the case of clause (iii) above, or (4) upon the filing of a

 

6



--------------------------------------------------------------------------------

post-effective amendment to the Registration Statement or an additional
Registration Statement that causes the Exchange Offer Registration Statement
(and/or, if applicable, the Shelf Registration Statement) to again be declared
effective or made usable in the case of clause (iv) above, the liquidated
damages payable with respect to the Transfer Restricted Securities as a result
of such clause (i), (ii), (iii) or (iv), as applicable, shall cease.

 

All accrued liquidated damages shall be paid by the Company and the Guarantors
(or the Company and the Guarantors will cause the Paying Agent to make such
payment on their behalf) to the Holders entitled thereto, in the manner provided
for the payment of interest in the Indenture, on each Interest Payment Date, as
more fully set forth in the Indenture and the Notes. Notwithstanding the fact
that any securities for which liquidated damages are due cease to be Transfer
Restricted Securities, all obligations of the Company and the Guarantors to pay
liquidated damages with respect to securities that accrued prior to the time
that such securities ceased to be Transfer Restricted Securities shall survive
until such time as such obligations with respect to such securities shall have
been satisfied in full.

 

SECTION 6. REGISTRATION PROCEDURES

 

(a) Exchange Offer Registration Statement. In connection with the Exchange
Offer, the Company and the Guarantors shall (x) comply with all applicable
provisions of Section 6(c) below, (y) use all commercially reasonable efforts to
effect such exchange and to permit the resale of Exchange Notes by
Broker-Dealers that tendered in the Exchange Offer Initial Notes that such
Broker-Dealer acquired for its own account as a result of its market-making
activities or other trading activities (other than Initial Notes acquired
directly from the Company or any of its Affiliates) being sold in accordance
with the intended method or methods of distribution thereof, and (z) comply with
all of the following provisions:

 

(i) If, following the date hereof there has been announced a change in
Commission policy with respect to exchange offers such as the Exchange Offer,
that in the reasonable opinion of counsel to the Company raises a substantial
question as to whether the Exchange Offer is permitted by applicable federal
law, the Company and the Guarantors hereby agree to seek a no-action letter or
other favorable decision from the Commission allowing the Company and the
Guarantors to Consummate an Exchange Offer for such Transfer Restricted
Securities. The Company and the Guarantors hereby agree to pursue the issuance
of such a decision to the Commission staff level but shall not be required to
take commercially unreasonable action to affect a change of Commission policy.
In connection with the foregoing, the Company and the Guarantors hereby agree to
take all such other actions as may be requested by the Commission or otherwise
required in connection with the issuance of such decision, including without
limitation (A) participating in telephonic conferences with the Commission, (B)
delivering to the Commission staff an analysis prepared by counsel to the
Company setting forth the legal bases, if any, upon which such counsel has
concluded that such an Exchange Offer should be permitted and (C) diligently
pursuing a resolution (which need not be favorable and which need not be a
written resolution) by the Commission staff.

 

(ii) As a condition to its participation in the Exchange Offer, each Holder
(including, without limitation, any Holder who is a Broker-Dealer) shall
furnish, upon the

 

7



--------------------------------------------------------------------------------

request of the Company, prior to the Consummation of the Exchange Offer, a
written representation to the Company and the Guarantors (which may be contained
in the letter of transmittal contemplated by the Exchange Offer Registration
Statement) to the effect that (A) it is not an Affiliate of the Company, or, if
it is an Affiliate of the Company, that such Holder will comply with the
registration and prospectus delivery requirements of the Act to the extent
applicable, (B) it is not engaged in, and does not intend to engage in, and has
no arrangement or understanding with any person to participate in, a
distribution of the Exchange Notes to be issued in the Exchange Offer, (C) it is
acquiring the Exchange Notes in its ordinary course of business and (D), only if
such Holder is a Broker-Dealer that will receive Exchange Notes in exchange for
Initial Notes that such Broker-Dealer acquired for its own private account as a
result of market making or other trading activities, it will deliver a
Prospectus, as required by law, in connection with any sale of such Exchange
Notes. As a condition to its participation in the Exchange Offer each Holder
using the Exchange Offer to participate in a distribution of the Exchange Notes
shall acknowledge and agree that, if the resales are of Exchange Notes obtained
by such Holder in exchange for Initial Notes acquired directly from the Company
or an Affiliate thereof, it (1) could not, under Commission policy as in effect
on the date of this Agreement, rely on the position of the Commission enunciated
in Morgan Stanley and Co., Inc. (available June 5, 1991) and Exxon Capital
Holdings Corporation (available May 13, 1988), as interpreted in the
Commission’s letter to Shearman & Sterling dated July 2, 1993, and similar
no-action letters (including, if applicable, any no-action letter obtained
pursuant to clause (i) above), and (2) must comply with the registration and
prospectus delivery requirements of the Act in connection with a secondary
resale transaction and that such a secondary resale transaction must be covered
by an effective registration statement containing the selling security holder
information required by Item 507 or 508, as applicable, of Regulation S-K.

 

(iii) Prior to effectiveness of the Exchange Offer Registration Statement, the
Company and the Guarantors shall provide a supplemental letter to the Commission
(A) stating that the Company and the Guarantors are registering the Exchange
Offer in reliance on the position of the Commission enunciated in Exxon Capital
Holdings Corporation (available May 13, 1988), Morgan Stanley and Co., Inc.
(available June 5, 1991) as interpreted in the Commission’s letter to Shearman &
Sterling dated July 2, 1993, and, if applicable, any no-action letter obtained
pursuant to clause (i) above, (B) including a representation that neither the
Company nor any Guarantor has entered into any arrangement or understanding with
any Person to distribute the Exchange Notes to be received in the Exchange Offer
and that, to the best of the Company’s and each Guarantor’s information and
belief, each Holder participating in the Exchange Offer is acquiring the
Exchange Notes in its ordinary course of business and has no arrangement or
understanding with any Person to participate in the distribution of the Exchange
Notes received in the Exchange Offer and (C) any other undertaking or
representation required by the Commission as set forth in any no-action letter
obtained pursuant to clause (i) above, if applicable.

 

8



--------------------------------------------------------------------------------

(b) Shelf Registration Statement. In connection with the Shelf Registration
Statement, the Company and the Guarantors shall:

 

(i) comply with all the provisions of Section 6(c) below and use all
commercially reasonable efforts to effect such registration to permit the sale
of the Transfer Restricted Securities being sold in accordance with the intended
method or methods of distribution thereof (as indicated in the information
furnished to the Company pursuant to Section 4(b) hereof), and pursuant thereto
the Company and the Guarantors will prepare and file with the Commission a
Registration Statement relating to the registration on any appropriate form
under the Act, which form shall be available for the sale of the Transfer
Restricted Securities in accordance with the intended method or methods of
distribution thereof within the time periods and otherwise in accordance with
the provisions hereof, and

 

(ii) issue to any Holder or purchaser of Initial Notes covered by any Shelf
Registration Statement contemplated by this Agreement, upon the request of any
such Holder or purchaser, registered Initial Notes having an aggregate principal
amount equal to the aggregate principal amount of Initial Notes in the names as
such Holder or purchaser shall designate.

 

(c) General Provisions. In connection with any Registration Statement and any
related Prospectus required by this Agreement, the Company and the Guarantors
shall:

 

(i) use all commercially reasonable efforts to keep such Registration Statement
continuously effective and provide all requisite financial statements for the
period specified in Section 3 or 4 of this Agreement, as applicable. Upon the
occurrence of any event that would cause any such Registration Statement or the
Prospectus contained therein (A) to contain an untrue statement of material fact
or omit to state any material fact necessary to make the statements therein not
misleading or (B) not to be effective and usable for resale of Transfer
Restricted Securities during the period required by this Agreement, the Company
and the Guarantors shall file promptly an appropriate amendment to such
Registration Statement curing such defect, and, if Commission review is
required, use all commercially reasonable efforts to cause such amendment to be
declared effective as soon as practicable. Notwithstanding the foregoing, the
Company and the Guarantors may allow the Exchange Offer Registration Statement,
at any time after Consummation of the Exchange Offer (if otherwise required to
keep it effective), or the Shelf Registration Statement and the related
Prospectus to cease to become effective and usable or may delay the filing or
the effectiveness of the Shelf Registration Statement if not then filed or
effective, as applicable (“Suspension Rights”), for one or more periods of 90
days in aggregate in any twelve month period if (x) the board of directors of
the Company (or a duly-appointed committee of the board of directors having
power over the subject matter) determines in good faith that it is in the best
interests of the Company not to disclose the existence of or facts surrounding
any proposed or pending material corporate transaction involving the Company and
the Guarantors, and the Company mails notification to the Holders within five
Business Days after the board of directors makes such determination, or (y) the
Prospectus contained in the Exchange Offer Registration Statement or the Shelf
Registration Statement, as the case may be, contains an untrue statement of the
material fact or omits to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided that the 180-day period referred to in

 

9



--------------------------------------------------------------------------------

Section 3(c) during which the Exchange Offer Registration Statement is required
to be effective and usable or the two-year period referred to in Section 4(a)
hereof during which the Shelf Registration Statement is required to be effective
and usable shall be extended by the number of days during which such
Registration Statement was not effective or usable pursuant to the foregoing
provisions (which such extension shall be the Holders’ sole remedy for the
exercise by the Company of the Suspension Rights during the time period
permitted hereunder, but only to the extent that any suspension period does not
violate the 90-day period set forth above).

 

(ii) Subject to the Suspension Rights set forth in Section 6(c)(i) above,
prepare and file with the Commission such amendments and post-effective
amendments to the applicable Registration Statement as may be necessary to keep
such Registration Statement effective for the applicable period set forth in
Section 3 or 4 hereof, as the case may be; cause the Prospectus to be
supplemented by any required Prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 under the Act, and to comply fully with Rules 424,
430A and 462, as applicable, under the Act in a timely manner; and comply with
the provisions of the Act with respect to the disposition of all securities
covered by such Registration Statement during the applicable period in
accordance with the intended method or methods of distribution by the sellers
thereof set forth in such Registration Statement or supplement to the
Prospectus;

 

(iii) advise (a) each Holder whose Transfer Restricted Securities have been
included in a Shelf Registration Statement (in the case of a Shelf Registration
Statement), (b) each Holder who has provided notice to the Company and (c) any
Participating Broker-Dealer promptly and, if requested by such Holder or
Participating Broker-Dealer, confirm such advice in writing, (A) when the
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to any applicable Registration Statement or any
post-effective amendment thereto, when the same has become effective, (B) of any
request by the Commission for amendments to the Registration Statement or
amendments or supplements to the Prospectus or for additional information
relating thereto, (C) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement under the Act or of
the suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, and (D) of the
happening of any event that requires the Company to make changes in the
Registration Statement or the Prospectus in order that the Registration
Statement or the Prospectus, any amendment or supplement thereto or any document
incorporated by reference therein do not contain an untrue statement of material
fact nor omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of the Prospectus, in
light of the circumstances under which they were made) not misleading. If at any
time the Commission shall issue any stop order suspending the effectiveness of
the Registration Statement, or any state securities commission or other
regulatory authority shall issue an order suspending the qualification or
exemption from qualification of the Transfer Restricted Securities under state
securities or Blue Sky laws, the Company and the Guarantors shall use all
commercially reasonable efforts to obtain the withdrawal or lifting of such
order at the earliest possible time;

 

10



--------------------------------------------------------------------------------

(iv) subject to Section 6(d), if any fact or event contemplated by Section
6(c)(iii)(D) above shall exist or have occurred, prepare a supplement or
post-effective amendment to the Registration Statement or related Prospectus or
any document incorporated therein by reference or file any other required
document so that, as thereafter delivered to the purchasers of Transfer
Restricted Securities, the Prospectus will not contain an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

 

(v) furnish to each Holder whose Transfer Restricted Securities have been
included in a Shelf Registration Statement (in the case of a Shelf Registration
Statement) and any Participating Broker-Dealer in connection with such exchange,
registration or sale, if any, before filing with the Commission, copies of any
Registration Statement or any Prospectus included therein or any amendments or
supplements to any such Registration Statement or Prospectus (including all
documents incorporated by reference after the initial filing of such
Registration Statement), which documents will be subject to the reasonable
review and comment of such Holders or Participating Broker-Dealers in connection
with such sale, if any, for a period of at least three Business Days, and the
Company will not file any such Registration Statement or Prospectus or any
amendment or supplement to any such Registration Statement or Prospectus
(including all such documents incorporated by reference) to which such Holders
or Participating Broker-Dealers shall reasonably object within three Business
Days after the receipt thereof. A Holder or Participating Broker-Dealer shall be
deemed to have reasonably objected to such filing if such Registration
Statement, amendment, Prospectus or supplement, as applicable, as proposed to be
filed, contains an untrue statement of a material fact or omits to state any
material fact necessary to make the statements therein not misleading or fails
to comply with the applicable requirements of the Act;

 

(vi) promptly prior to the filing of any document that is to be incorporated by
reference into a Registration Statement or Prospectus in connection with such
exchange, registration or sale, if any, provide copies of such document to each
Holder whose Transfer Restricted Securities have been included in a Shelf
Registration Statement (in the case of a Shelf Registration Statement) and any
Participating Broker-Dealer in connection with such exchange, registration or
sale, if any, make the Company’s and the Guarantors’ representatives available
for discussion of such document and other customary due diligence matters, and
include such information in such document prior to the filing thereof as such
Holders or Participating Broker-Dealers may reasonably request;

 

(vii) make available, at reasonable times, for inspection by each Holder whose
Transfer Restricted Securities have been included in a Shelf Registration
Statement (in the case of a Shelf Registration Statement) and any Participating
Broker-Dealer and any attorney or accountant retained by such Holders or
Participating Broker-Dealers, all financial and other records, pertinent
corporate documents of the Company and the Guarantors reasonably requested and
cause the Company’s and the Guarantors’ officers, directors and employees to
supply all information reasonably requested by any such Holder, Participating
Broker-Dealer, attorney or accountant in connection with such

 

11



--------------------------------------------------------------------------------

Registration Statement or any post-effective amendment thereto subsequent to the
filing thereof and prior to its effectiveness; provided that any Holder,
Participating Broker-Dealer or representative thereof requesting or receiving
such information shall agree to be bound by reasonable confidentiality
agreements and procedures with respect thereto;

 

(viii) if requested by any Holders whose Transfer Restricted Securities have
been included in a Shelf Registration Statement (in the case of a Shelf
Registration Statement) and any Participating Broker-Dealer in connection with
such exchange, registration or sale, promptly include in any Registration
Statement or Prospectus, pursuant to a supplement or post-effective amendment if
necessary, such information as such Holders or Participating Broker-Dealers may
reasonably request to have included therein, including, without limitation,
information relating to the “Plan of Distribution” of the Transfer Restricted
Securities and the use of the Registration Statement or Prospectus for market
making activities; and make all required filings of such Prospectus supplement
or post-effective amendment as soon as practicable after the Company is notified
of the matters to be included in such Prospectus supplement or post-effective
amendment;

 

(ix) furnish to each Holder whose Transfer Restricted Securities have been
included in a Shelf Registration Statement (in the case of a Shelf Registration
Statement) and any Participating Broker-Dealer, in connection with such
exchange, registration or sale, without charge, at least one copy of the
Registration Statement, as first filed with the Commission, and of each
amendment thereto, including all documents incorporated by reference therein and
all exhibits (including exhibits incorporated therein by reference);

 

(x) deliver to each Holder whose Transfer Restricted Securities have been
included in a Shelf Registration Statement (in the case of a Shelf Registration
Statement) and any Participating Broker-Dealer without charge, as many copies of
the Prospectus (including each preliminary prospectus) and any amendment or
supplement thereto as such Holders or Participating Broker-Dealers reasonably
may request; the Company and the Guarantors hereby consent to the use (in
accordance with law and subject to Section 6(d) hereof and any Suspension
Rights) of the Prospectus and any amendment or supplement thereto by each
selling Holder or Participating Broker-Dealer in connection with the offering
and the sale of the Transfer Restricted Securities covered by the Prospectus or
any amendment or supplement thereto and all market making activities of such
Participating Broker-Dealer, as the case may be;

 

(xi) enter into such agreements (including an underwriting agreement), and make
such representations and warranties, and take all such other actions in
connection therewith in order to expedite or facilitate the disposition of the
Transfer Restricted Securities pursuant to any Registration Statement
contemplated by this Agreement, all to such extent as may be customarily and
reasonably requested by the Initial Purchasers or, in the case of registration
for resale of Transfer Restricted Securities pursuant to the Shelf Registration
Statement, by any Holder or Holders of Transfer Restricted Securities who hold
at least $25 million in aggregate principal amount of such class of Transfer
Restricted Securities; provided, that, the Company and the Guarantors shall not
be required to enter into any such agreement more than once with respect to all
of the Transfer Restricted Securities and, in the case of a Shelf Registration
Statement, may

 

12



--------------------------------------------------------------------------------

delay entering into such agreement if the Board of Directors of the Company
determines in good faith that it is in the best interests of the Company and the
Guarantors not to disclose the existence of or facts surrounding any proposed or
pending material corporate transaction involving the Company and the Guarantors.
In such connection, and also in connection with market making activities by any
Participating Broker-Dealer, the Company and the Guarantors shall:

 

(A) upon the request of any Holder, furnish (or in the case of paragraphs (2)
and (3), use its commercially reasonable efforts to cause to be furnished) to
each such Holder (in the case of the Shelf Registration Statement), any
Participating Broker-Dealer and any underwriter, upon Consummation of the
Exchange Offer or the effectiveness of the Shelf Registration Statement, as the
case may be:

 

(1) a certificate, dated such date, signed on behalf of the Company and each
Guarantor by (x) the President or any Vice President and (y) a principal
financial or accounting officer of the Company and such Guarantor, confirming,
as of the date thereof, such matters as such Holders may reasonably request;

 

(2) an opinion, dated the date of Consummation of the Exchange Offer or the date
of effectiveness of the Shelf Registration Statement, as the case may be, of
counsel for the Company and the Guarantors in customary form and covering such
other matters as such Holder may reasonably request, and in any event including
a statement to the effect that such counsel has participated in conferences with
officers and other representatives of the Company and the Guarantors and
representatives of the independent public accountants for the Company and the
Guarantors and representatives of the underwriters, if any, and their counsel at
which the contents of the Registration Statement and related matters were
discussed and, although such counsel need not pass upon or assume responsibility
for the accuracy, completeness or fairness of such statements (relying as to
materiality to the extent such counsel deems appropriate upon the statements of
officers and other representatives of the Company and the Guarantors and without
independent check or verification), no facts came to such counsel’s attention
that caused such counsel to believe that the applicable Registration Statement,
at the time such Registration Statement or any post-effective amendment thereto
became effective and, in the case of the Exchange Offer Registration Statement,
as of the date of Consummation of the Exchange Offer, contained an untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
that the Prospectus contained in such Registration Statement as of its date and,
in the case of the opinion dated the date of Consummation of the Exchange Offer,
as of the date of Consummation, contained an untrue statement of a material fact
or omitted to state a material fact necessary in order to make the

 

13



--------------------------------------------------------------------------------

statements therein, in the light of the circumstances under which they were
made, not misleading. Such counsel may state further that such counsel assumes
no responsibility for, and has not independently verified, the accuracy,
completeness or fairness of the financial statements, schedules or other
financial data included in any Registration Statement contemplated by this
Agreement or the related Prospectus and need express no view as to the
accounting or financial records from which such financial statements, schedules
and data are derived; and

 

(3) a customary comfort letter, dated the date of Consummation of the Exchange
Offer, or as of the date of effectiveness of the Shelf Registration Statement,
as the case may be, from the Company’s independent accountants, in the customary
form and covering matters of the type customarily covered in comfort letters to
underwriters in connection with underwritten offerings, and affirming the
matters set forth in the comfort letters delivered pursuant to Section 8(e) of
the Purchase Agreement; and

 

(B) deliver such other documents and certificates as may be reasonably requested
by the selling Holders or Participating Broker-Dealers to evidence compliance
with the matters covered in clause (A) above and with any customary conditions
contained in any agreement entered into by the Company and the Guarantors
pursuant to this clause (xi);

 

(xii) prior to any public offering of Transfer Restricted Securities, cooperate
with the selling Holders and their counsel in connection with the registration
and qualification of the Transfer Restricted Securities under the securities or
Blue Sky laws of such jurisdictions as the selling Holders may request and do
any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Transfer Restricted Securities covered
by the applicable Registration Statement; provided, however, that neither the
Company nor any Guarantor shall be required to register or qualify as a foreign
corporation where it is not now so qualified or to take any action that would
subject it to the service of process in suits or to taxation, other than as to
matters and transactions relating to the Registration Statement, in any
jurisdiction where it is not now so subject;

 

(xiii) in connection with any sale of Transfer Restricted Securities that will
result in such securities no longer being Transfer Restricted Securities,
cooperate with the Holders to facilitate the timely preparation and delivery of
certificates representing Transfer Restricted Securities to be sold and not
bearing any restrictive legends; and to register such Transfer Restricted
Securities in such denominations and such names as the selling Holders may
request at least two Business Days prior to such sale of Transfer Restricted
Securities;

 

(xiv) use all commercially reasonable efforts to cause the disposition of the
Transfer Restricted Securities covered by the Registration Statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to enable the seller or sellers thereof to consummate the
disposition of such Transfer Restricted Securities, subject to the proviso
contained in clause (xii) above;

 

14



--------------------------------------------------------------------------------

(xv) provide a CUSIP number for all Transfer Restricted Securities not later
than the effective date of a Registration Statement covering such Transfer
Restricted Securities and provide the Trustee under the Indenture with printed
certificates for the Transfer Restricted Securities which are in a form eligible
for deposit with the Depository Trust Company;

 

(xvi) otherwise use all commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make generally available
to its security holders with regard to any applicable Registration Statement, as
soon as practicable, a consolidated earnings statement meeting the requirements
of Rule 158 under the Act (which need not be audited) covering a twelve-month
period beginning after the effective date of the Registration Statement (as such
term is defined in paragraph (c) of Rule 158 under the Act);

 

(xvii) cause the Indenture to be qualified under the TIA not later than the
effective date of the first Registration Statement required by this Agreement
and, in connection therewith, cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for such Indenture to be
so qualified in accordance with the terms of the TIA; and execute and use its
commercially reasonable efforts to cause the Trustee to execute, all documents
that may be required to effect such changes and all other forms and documents
required to be filed with the Commission to enable such Indenture to be so
qualified in a timely manner; and

 

(xviii) provide promptly to each Holder, upon request, each document filed with
the Commission pursuant to the requirements of Section 13 or Section 15(d) of
the Exchange Act.

 

(d) Restrictions on Holders. Each Holder agrees by acquisition of a Transfer
Restricted Security that, upon receipt of the notice referred to in Section
6(c)(i) or 6(c)(iii)(C) or any notice from the Company of the existence of any
fact of the kind described in Section 6(c)(iii)(D) hereof (in each case, a
“Suspension Notice”), such Holder will forthwith discontinue disposition of
Transfer Restricted Securities pursuant to the applicable Registration Statement
until (i) such Holder has received copies of the supplemented or amended
Prospectus contemplated by Section 6(c)(iv) hereof, or (ii) such Holder is
advised in writing by the Company that the use of the Prospectus may be resumed,
and has received copies of any additional or supplemental filings that are
incorporated by reference in the Prospectus (in each case, the “Recommencement
Date”). Each Holder receiving a Suspension Notice hereby agrees that it will
either (i) destroy any Prospectuses, other than permanent file copies, then in
such Holder’s possession which have been replaced by the Company with more
recently dated Prospectuses or (ii) deliver to the Company (at the Company’s
expense) all copies, other than permanent file copies, then in such Holder’s
possession of the Prospectus covering such Transfer Restricted Securities that
was current at the time of receipt of the Suspension Notice. The time period
regarding the effectiveness of such Registration Statement set forth in Section
3 or 4 hereof, as applicable, shall be extended by a number of days equal to the
number of days in the

 

15



--------------------------------------------------------------------------------

period from and including the date of delivery of the Suspension Notice to the
Recommencement Date; provided, however, notwithstanding anything else in this
Agreement to the contrary, nothing shall delay or otherwise effect the date of
the Filing Deadline, Effectiveness Deadline or Consummation Deadline with
respect to the Exchange Offer Registration Statement and commencing and
Consummating the Exchange Offer as provided in Section 3. Each Holder, by
acquisition of a Transfer Restricted Security, further agrees to hold the fact
that it has received any Suspension Notice, and any communication from the
Company to the Holder relating to an event giving rise to a Suspension Notice,
in confidence.

 

SECTION 7. REGISTRATION EXPENSES

 

(a) All expenses incident to the Company’s and the Guarantors’ performance of or
compliance with this Agreement will be borne by the Company, regardless of
whether a Registration Statement becomes effective, including without
limitation: (i) all registration and filing fees and expenses; (ii) all fees and
expenses of compliance with federal securities and state Blue Sky or securities
laws; (iii) all expenses of printing (including printing certificates for the
Exchange Notes to be issued in the Exchange Offer and printing of Prospectuses),
messenger and delivery services and telephone; (iv) all fees and disbursements
of counsel for the Company and the Guarantors and one special counsel for all of
the Holders of Transfer Restricted Securities selected by the Holders of a
majority in principal amount of Transfer Restricted Securities being registered;
and (v) all fees and disbursements of independent certified public accountants
of the Company and the Guarantors (including the expenses of any special audit
and comfort letters required by or incident to such performance); provided,
however, that in no event shall the Company or the Guarantors be responsible for
any underwriting discounts, commissions or fees attributable to the sale or
other disposition of Transfer Restricted Securities.

 

The Company will, in any event, bear its and the Guarantors’ internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expenses of any annual
audit and the fees and expenses of any Person, including special experts,
retained by the Company or the Guarantors.

 

(b) In connection with any Registration Statement required by this Agreement
(including, without limitation, the Exchange Offer Registration Statement and
the Shelf Registration Statement), the Company and the Guarantors will reimburse
the Initial Purchasers and the Holders of Transfer Restricted Securities who are
tendering Initial Notes in the Exchange Offer and/or selling or reselling
Initial Notes or Exchange Notes pursuant to the “Plan of Distribution” contained
in the Exchange Offer Registration Statement or the Shelf Registration
Statement, as applicable, for the reasonable fees and disbursements of not more
than one counsel, who shall be Latham & Watkins LLP, unless another firm shall
be chosen by the Holders of a majority in principal amount of the Transfer
Restricted Securities for whose benefit such Registration Statement is being
prepared.

 

SECTION 8. INDEMNIFICATION

 

(a) The Company and the Guarantors agree, jointly and severally, to indemnify
and hold harmless each selling Holder of Transfer Restricted Securities whose
Transfer Restricted Securities are included in a Registration Statement, its
directors, officers and each Person, if any,

 

16



--------------------------------------------------------------------------------

who controls such Holder (within the meaning of Section 15 of the Act or Section
20 of the Exchange Act), from and against any and all losses, claims, damages,
liabilities or judgments, (including without limitation, any legal or other
expenses incurred in connection with investigating or defending any matter,
including any action that could give rise to any such losses, claims, damages,
liabilities or judgments) caused by any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement,
preliminary prospectus or Prospectus (or any amendment or supplement thereto),
or caused by any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading,
except insofar as such losses, claims, damages, liabilities or judgments are
caused by an untrue statement or omission or alleged untrue statement or
omission that is based upon information relating to any of the Holders furnished
in writing to the Company by or on behalf of any of the Holders.

 

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company and the Guarantors, and their respective directors and
officers, and each Person, if any, who controls (within the meaning of Section
15 of the Act or Section 20 of the Exchange Act) the Company, or the Guarantors
to the same extent as the foregoing indemnity from the Company and the
Guarantors set forth in section (a) above, but only with reference to
information relating to such Holder furnished in writing to the Company by or on
behalf of such Holder expressly for use in any Registration Statement. In no
event shall any Holder, its directors, officers or any Person who controls such
Holder be liable or responsible for any amount in excess of the amount by which
the total amount received by such Holder with respect to its sale of Transfer
Restricted Securities pursuant to a Registration Statement exceeds (i) the
amount paid by such Holder for such Transfer Restricted Securities and (ii) the
amount of any damages that such Holder, its directors, officers or any Person
who controls such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.

 

(c) In case any action shall be commenced involving any person in respect of
which indemnity may be sought pursuant to Section 8(a) or 8(b) (the “indemnified
party”), the indemnified party shall promptly notify the person against whom
such indemnity may be sought (the “indemnifying party”) in writing and the
indemnifying party shall assume the defense of such action, including the
employment of counsel reasonably satisfactory to the indemnified party and the
payment of all fees and expenses of such counsel, as incurred (except that in
the case of any action in respect of which indemnity may be sought pursuant to
both Sections 8(a) and 8(b), a Holder shall not be required to assume the
defense of such action pursuant to this Section 8(c), but may employ separate
counsel and participate in the defense thereof, but the fees and expenses of
such counsel, except as provided below, shall be at the expense of the Holder).
Any indemnified party shall have the right to employ separate counsel in any
such action and participate in the defense thereof, but the fees and expenses of
such counsel shall be at the expense of the indemnified party unless (i) the
employment of such counsel has been specifically authorized in writing by the
indemnifying party, (ii) the indemnifying party has failed to assume the defense
of such action or employ counsel reasonably satisfactory to the indemnified
party or (iii) the named parties to any such action (including any impleaded
parties) include both the indemnified party and the indemnifying party, and the
indemnified party has been advised by such counsel that there may be one or more
legal defenses available to it which are different

 

17



--------------------------------------------------------------------------------

from or additional to those available to the indemnifying party (in which case
the indemnifying party shall not have the right to assume the defense of such
action on behalf of the indemnified party). In any such case, the indemnifying
party shall not, in connection with any one action or separate but substantially
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the fees and expenses of
more than one separate firm of attorneys (in addition to any local counsel) for
all indemnified parties and all such fees and expenses shall be reimbursed as
they are incurred. Such firm shall be designated in writing by a majority of the
Holders, in the case of the parties indemnified pursuant to Section 8(a), and by
the Company and Guarantors, in the case of parties indemnified pursuant to
Section 8(b). The indemnifying party shall indemnify and hold harmless the
indemnified party from and against any and all losses, claims, damages,
liabilities and judgments by reason of any settlement of any action (i) effected
with the written consent of the indemnifying party or (ii) effected without the
written consent of the indemnifying party if the settlement is entered into more
than 20 Business Days after the indemnifying party shall have received a request
from the indemnified party for reimbursement for the fees and expenses of
counsel (in any case where such fees and expenses are at the expense of the
indemnifying party), the indemnifying party shall have received notice at least
10 Business Days prior to such settlement being entered into and, prior to the
date of such settlement, the indemnifying party shall have failed to comply with
such reimbursement request. No indemnifying party shall, without the prior
written consent of the indemnified party (which consent shall not be
unreasonably withheld), effect any settlement or compromise of, or consent to
the entry of judgment with respect to, any pending or threatened action in
respect of which the indemnified party is or could have been a party and
indemnity or contribution may be or could have been sought hereunder by the
indemnified party, unless such settlement, compromise or judgment (i) includes
an unconditional release of the indemnified party from all liability on claims
that are or could have been the subject matter of such action and (ii) does not
include a statement as to or an admission of fault, culpability or a failure to
act, by or on behalf of the indemnified party.

 

(d) To the extent that the indemnification provided for in this Section 8 is
unavailable to an indemnified party in respect of any losses, claims, damages,
liabilities or judgments referred to therein, then each indemnifying party, in
lieu of indemnifying such indemnified party, shall contribute to the amount paid
or payable by such indemnified party as a result of such losses, claims,
damages, liabilities or judgments (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company and the Guarantors, on the
one hand, and the Holders, on the other hand, from their sale of Transfer
Restricted Securities or (ii) if the allocation provided by clause 8(d)(i) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause 8(d)(i) above but
also the relative fault of the Company and the Guarantors, on the one hand, and
of the Holder, on the other hand, in connection with the statements or omissions
which resulted in such losses, claims, damages, liabilities or judgments, as
well as any other relevant equitable considerations. The relative fault of the
Company and the Guarantors, on the one hand, and of the Holder, on the other
hand, shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
or such Guarantor, on the one hand, or by the Holder, on the other hand, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

 

18



--------------------------------------------------------------------------------

The Company, the Guarantors and each Holder agree that it would not be just and
equitable if contribution pursuant to this Section 8(d) were determined by pro
rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in the immediately preceding paragraph. The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages, liabilities or judgments referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any matter, including any
action that could have given rise to such losses, claims, damages, liabilities
or judgments. Notwithstanding the provisions of this Section 8, no Holder, its
directors, its officers or any Person, if any, who controls such Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the total amount received by such Holder with respect to the sale of
Transfer Restricted Securities pursuant to a Registration Statement exceeds (i)
the amount paid by such Holder for such Transfer Restricted Securities and (ii)
the amount of any damages that such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to this Section 8(d) are several in
proportion to the respective principal amount of Transfer Restricted Securities
held by each Holder hereunder and not joint.

 

SECTION 9. RULE 144A AND RULE 144

 

The Company and each Guarantor agrees with each Holder, for so long as any
Transfer Restricted Securities remain outstanding and during any period in which
the Company or such Guarantor (i) is not subject to Section 13 or 15(d) of the
Exchange Act, to make available, upon request of any Holder, to such Holder or
beneficial owner of Transfer Restricted Securities in connection with any sale
thereof and any prospective purchaser of such Transfer Restricted Securities
designated by such Holder or beneficial owner, the information required by Rule
144A(d)(4) under the Act in order to permit resales of such Transfer Restricted
Securities pursuant to Rule 144A under the Act, and (ii) is subject to Section
13 or 15(d) of the Exchange Act, to make all filings required thereby in a
timely manner in order to permit resales of such Transfer Restricted Securities
pursuant to Rule 144.

 

SECTION 10. MISCELLANEOUS

 

(a) Remedies. The Company and the Guarantors acknowledge and agree that any
failure by the Company and/or the Guarantors to comply with their respective
obligations under Sections 3 and 4 hereof may result in material irreparable
injury to the Initial Purchasers or the Holders for which there is no adequate
remedy at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of any such failure, the Initial Purchasers or
any Holder may obtain such relief as may be required to specifically enforce the
Company’s and the Guarantors’ obligations under Sections 3 and 4 hereof. The
Company and the Guarantors further agree to waive the defense in any action for
specific performance that a remedy at law would be adequate.

 

19



--------------------------------------------------------------------------------

(b) No Inconsistent Agreements. Neither the Company nor any Guarantor will, on
or after the date of this Agreement, enter into any agreement with respect to
its securities that is inconsistent with the rights granted to the Holders in
this Agreement or otherwise conflicts with the provisions hereof. Neither the
Company nor any Guarantor has previously entered into, nor is currently a party
to, any agreement granting any registration rights with respect to its
securities to any Person that would require such securities to be included in
any Registration Statement filed hereunder. The rights granted to the Holders
hereunder do not in any way conflict with and are not inconsistent with the
rights granted to the holders of the Company’s and the Guarantors’ securities
under any agreement in effect on the date hereof.

 

(c) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless (i) in the case of Section 5 hereof
and this Section 10(c)(i), the Company has obtained the written consent of
Holders of all outstanding Transfer Restricted Securities and (ii) in the case
of all other provisions hereof, the Company has obtained the written consent of
Holders of a majority of the outstanding principal amount of Transfer Restricted
Securities (excluding Transfer Restricted Securities held by the Company or its
Affiliates). Notwithstanding the foregoing, a waiver or consent to departure
from the provisions hereof that relates exclusively to the rights of Holders
whose Transfer Restricted Securities are being tendered pursuant to the Exchange
Offer, and that does not affect directly or indirectly the rights of other
Holders whose Transfer Restricted Securities are not being tendered pursuant to
such Exchange Offer, may be given by the Holders of a majority of the
outstanding principal amount of Transfer Restricted Securities subject to such
Exchange Offer.

 

(d) Additional Guarantors. The Company shall cause any of its Material
Restricted Subsidiaries (as defined in the Indenture) that becomes, prior to the
consummation of the Exchange Offer, a Guarantor in accordance with the terms and
provisions of the Indenture to become a party to this Agreement as a Guarantor.

 

(e) Third Party Beneficiary. The Holders shall be third party beneficiaries to
the agreements made hereunder between the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, and shall have the right to
enforce such agreements directly to the extent they may deem such enforcement
necessary or advisable to protect its rights or the rights of Holders hereunder.

 

(f) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier or air
courier guaranteeing overnight delivery:

 

(i) if to a Holder, at the address set forth on the records of the Registrar
under the Indenture, with a copy to the Registrar under the Indenture; and

 

(ii) if to the Company or the Guarantors:

 

Pinnacle Entertainment, Inc.

3800 Howard Hughes Parkway, Suite 1800

Las Vegas, Nevada 89109

 

20



--------------------------------------------------------------------------------

Telecopier No.: (702) 784-7778

Attention: Chief Financial Officer

 

With a copy to:

Irell & Manella LLP

1800 Avenue of the Stars, Suite 900

Los Angeles, California 90067

Telecopier No.: (310) 203-7199

Attention: Kevin McGeehan, Esq.

 

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if telecopied; and on the next Business Day, if timely delivered
to an air courier guaranteeing overnight delivery.

 

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

 

(g) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including
without limitation and without the need for an express assignment, subsequent
Holders; provided that nothing herein shall be deemed to permit any assignment,
transfer or other disposition of Transfer Restricted Securities in violation of
the terms hereof or of the Purchase Agreement or the Indenture. If any
transferee of any Holder shall acquire Transfer Restricted Securities in any
manner, whether by operation of law or otherwise, such Transfer Restricted
Securities shall be held subject to all of the terms of this Agreement, and by
taking and holding such Transfer Restricted Securities such Person shall be
conclusively deemed to have agreed to be bound by and to perform all of the
terms and provisions of this Agreement, including the restrictions on resale set
forth in this Agreement and, if applicable, the Purchase Agreement, and such
Person shall be entitled to receive the benefits hereof.

 

(h) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(i) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(j) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAW RULES THEREOF.

 

(k) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

 

21



--------------------------------------------------------------------------------

(l) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted with respect to the Transfer
Restricted Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

 

(Signature Page Follows.)

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

PINNACLE ENTERTAINMENT, INC.

By:

 

 

/s/    Stephen H. Capp

--------------------------------------------------------------------------------

Name:

 

Stephen H. Capp

Title:

 

Executive Vice President and

   

Chief Financial Officer

BELTERRA RESORT INDIANA, LLC

By:

 

Pinnacle Entertainment, Inc., its Sole

Member and Managing Member

   

By:

 

 

/s/    Stephen H. Capp

--------------------------------------------------------------------------------

   

Name:

 

Stephen H. Capp

   

Title:

 

Executive Vice President and

Chief Financial Officer

BILOXI CASINO CORP.

By:

 

 

/s/    Stephen H. Capp

--------------------------------------------------------------------------------

Name:

 

Stephen H. Capp

Title:

 

Treasurer

BOOMTOWN, LLC

By:

 

Pinnacle Entertainment, Inc., its Sole

Member

   

By:

 

 

/s/    Stephen H. Capp

--------------------------------------------------------------------------------

   

Name:

 

Stephen H. Capp

   

Title:

 

Executive Vice President and

Chief Financial Officer

 

S-1



--------------------------------------------------------------------------------

CASINO MAGIC CORP.

By:

 

 

/s/    Stephen H. Capp

--------------------------------------------------------------------------------

Name:

 

Stephen H. Capp

Title:

 

Chief Financial Officer

CASINO ONE CORPORATION

By:

 

 

/s/    Stephen H. Capp

--------------------------------------------------------------------------------

Name:

 

Stephen H. Capp

Title:

 

Treasurer

CRYSTAL PARK HOTEL AND CASINO

DEVELOPMENT COMPANY, LLC

By:

 

HP/Compton, Inc., its Sole Member and

Manager

   

By:

 

 

/s/    Stephen H. Capp

--------------------------------------------------------------------------------

   

Name:

 

Stephen H. Capp

   

Title:

 

Chief Financial Officer

HP/COMPTION, INC.

By:

 

 

/s/    Stephen H. Capp

--------------------------------------------------------------------------------

Name:

 

Stephen H. Capp

Title:

 

Chief Financial Officer

 

S-2



--------------------------------------------------------------------------------

LOUISIANA—I GAMING, A LOUISIANA

PARTNERSHIP IN COMMENDAM

By:

 

Boomtown, LLC, its General Partner

   

By:

 

Pinnacle Entertainment, Inc., its Sole

Member

       

By:

 

 

/s/    Stephen H. Capp

--------------------------------------------------------------------------------

       

Name:

 

Stephen H. Capp

       

Title:

 

Executive Vice President and

Chief Financial Officer

PNK (BOSSIER CITY), INC.

By:

 

 

/s/    Stephen H. Capp

--------------------------------------------------------------------------------

Name:

 

Stephen H. Capp

Title:

 

Treasurer

PNK (LAKE CHARLES), LLC

By:

 

Pinnacle Entertainment, Inc., its Sole

Member and Manager

   

By:

 

 

/s/    Stephen H. Capp

--------------------------------------------------------------------------------

   

Name:

 

Stephen H. Capp

   

Title:

 

Executive Vice President and

       

Chief Financial Officer

PNK (RENO), LLC

By:

 

Pinnacle Entertainment, Inc., its Sole

Member

   

By:

 

 

/s/    Stephen H. Capp

--------------------------------------------------------------------------------

   

Name:

 

Stephen H. Capp

   

Title:

 

Executive Vice President and

Chief Financial Officer

 

S-3



--------------------------------------------------------------------------------

LEHMAN BROTHERS INC.

BEAR, STEARNS & CO. INC.

DEUTSCHE BANK SECURITIES INC.

SG COWEN SECURITIES CORPORATION

UBS SECURITIES LLC

HIBERNIA SOUTHCOAST CAPITAL INC.

By

 

LEHMAN BROTHERS INC.

By

 

 

/s/    Thomas P. Durney

--------------------------------------------------------------------------------

   

Thomas P. Durney

Authorized Representative

 

S-4